Title: To Thomas Jefferson from Thomas Mifflin, 20 May 1784
From: Mifflin, Thomas
To: Jefferson, Thomas



Sir
Annapolis May 20. 1784

I herewith transmit to you the several Acts of Congress which relate to the formation of Treaties of Commerce with the Powers of Europe &c. and as I have not had it in my power to find out in what manner the Letter to the King of France should be directed, I have enclosed that Letter to you that upon your arrival in France it may be presented with the proper direction.
I wish you every success and satisfaction in the important Scenes you are going to be engaged in, and am with much esteem and attachment Dear Sir Your Obedient & humble Servant,

Thomas Mifflin

